Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered. 

Amended claims filed on 2/22/2022 have been examined.  Claims 1, 6, 11, 15, 17, 19-20, and 26-27 are amended. No claims have been added or cancelled.  Claims 1 to 30 are pending.

Response to Arguments/Amendments

The applicant argues 3GPP TS-36.306 (hereinafter referred to as 3GPP)does not discloses "first indication of a system-level parameter that indicates whether the UE has a capability to support packet switched voice calls via the first RAN” as recited in claim 1. However, the examiner respectfully disagrees.  3GPP discloses various parameters are used to indicators UE’s capabilities. The  voiceOver-PS-HS-UTRA indicates the system parameter and the voiceOver-PS-HS-UTRA-FDD 

In addition, the applicant argues that, similarly to 3GPP TS-36.306, Ljung describes indications for a number capabilities, but fails to describe separate indications as claimed where a "first indication of a system-level parameter that indicates whether the UE has a capability to support packet switched voice calls via the first RAN.  However, the examiner respectfully disagrees.  Ljung discloses a UE would transmit a capability indication in step 602 and an indication of supported combinations in step 607 in Fig. 6.  It means these two different indications are transmitted separately.  

Furthermore, the applicant argues Ljung thus does not teach or suggest the claimed first indication, nor does Ljung disclose that any of the capabilities relate to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the previous Office action, 3GPP discloses UE would uses various parameters to indicates UE’s capabilities. The  voiceOver-PS-HS-UTRA for the system parameter and the voiceOver-PS-HS-UTRA-FDD and voiceOver-PS-HS-UTRA-TDD for the capability related to support of packet switched voice calls.  Ljung discloses two separated indicators are used in UE (Fig. 6) and capability bits are used for the indication.    

Applicant' s arguments with respect to reference Suresh et al. (USPub 2015/0222446) have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-14, 16, 20-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP  (3GPP TS 36.306, v15.0.0.0, 2018-03, hereinafter referred to as 3GPP) in view of Ljung et al. (USPat: 11,039,303 B2, hereinafter referred to as Ljung) and Hedman et al. (USPub: 2014/0204901, hereinafter referred to as Hedman).

Regarding claim 1, 3GPP discloses a method for wireless communication at a user equipment (UE),  comprising:
initiating a connection establishment with an access network entity to establish a wireless connection using a first radio access network (RAN) (page 16, subsection 4, 2nd paragraph, whereas it implies that the base station (i.e., access network entity) receives a message from UE with the indication of UE’s capability parameters).
transmitting, to the access network entity, a system-level parameter that indicates whether the UE has a capability to support packet switched voice calls via the first RAN and capability indicator for component features of packet switched voice calls associated with the first indication  (pp. 16, subsection 4, 2nd paragraph and pp. 60, subsection 4.3.14.1 and 4.3.14.2; whereas the voiceOver-PS-HS-UTRA indicating the system parameter and the voiceOver-PS-HS-UTRA-FDD and voiceOver-PS-HS-UTRA-TDD indicating the capability bits); and 
communicating using the first RAN based at least in part on the system-level parameter (page 75, subsection 6.7.4, wherein the UE communicates with the base station (access network entity) using the system-level parameter for the voice over IP calls).  
Although 3GPP discloses everything as applied above, 3GPP does not explicitly disclose using the capability bits to indicate the UE capability.  However, this concept is well known in the art as disclosed by Ljung. In the same field of endeavor, Ljung discloses 
a first indication of a system-level parameter (col. 2, lines 45-47 and col. 6, lines 28-32, because it indicates the maximum supported by the device, it is a system-level parameter) and a second indication with two or more capability bits (col. 2, lines 47-48), wherein the two or more capability bits include a sequence of  bits that indicate UE capability for associated component features for the first RAN, and the second indication is transmitted based at least in part on the first indication (Fig. 6, col. 2, lines 45-48, col. 6, lines 28-32, col. 12, lines 13-39, wherein the first indication is sent at step 910, and the second indication is sent at step 930, and the second indication indicates the result of the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ljung’s method into 3GPP’s invention. One of ordinary skill in the art would have been motivated to “allow for efficiently indicating supported capabilities of a UE or similar wireless communication device to the wireless communication network.” (col. 2, lines 1-4). 
Although 3GPP and Ljung discloses everything as applied above, 3GPP and Ljung do not explicitly disclose using bits to indicate the UE capability for a different associated individual component feature of a packet switched voice calls. However, this concept is well known in the art as disclosed by Hedman. In the same field of endeavor, Hedman discloses 
each bit indicate the UE capability for a different associated individual component feature of a packet switched voice calls (para. 12, wherein the mobile use bits to indicate the capability of the voice calls).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claim 2, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman further disclose
the one or more capability bits  include a first capability bit that indicates UE capability to support packet switched voice calls via frequency division duplexing (FDD) using the first RAN (Ljung’s col. 2, lines 45-57 and 3GPP’s pp. 60, subsection 4.3.14.1), and wherein the transmitting further comprises:
transmitting a second capability bit that indicates UE capability to support packet switched voice calls via time division duplexing (TDD) using the first RAN (3GPP’s pp. 60, subsection 4.3.14.2), and a third capability bit that indicates UE capability to support packet switched voice calls via transmissions in a higher frequency range using the first RAN (3GPP’s pp. 42, subsection 4.3.4.39, when the UL supports all frequency bands, it implies a higher frequency band would be used).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claim 3, 3GPP, Ljung and Hedman disclose everything as applied above.  3GPP further discloses 
transmitting an indication of a second capability of the UE to support packet switched voice calls via a second RAN (pp. 58, subsection 4.3.7.27, 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claim 4, 3GPP, Ljung and Hedman disclose everything as applied above.  3GPP further discloses 
wherein the indication of the second capability of the UE indicates UE capability for frequency division duplexing (FDD) for voice calls via the second RAN, time division duplexing (TDD) for voice calls via the second RAN, or combinations thereof (3GPP’s pp. 60, subsection 4.3.14.1 and subsection 4.3.14.2, and pp. 58, subsection 4.3.7.27, it means that the UE would indicates the capability for FDD or TDD voice calls over the second RAN).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claim 5, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP further discloses 
wherein the indication of the second capability of the UE indicates UE capability for single radio voice call continuity (SRVCC) to hand over a voice call from a packet switched domain to a circuit switched domain. (3GPP’s pp. 60, subsection 4.3.14.3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claim 7, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP further discloses 
establishing a voice call via the first RAN based at least in part on the system-level parameter indicating that the UE is capable to support packet switched voice calls via the first RAN (3GPP’s pp.75, subsection 6.7.3 and pp.60 subsection 4.3.14.1, it means mobile originated call is a VoIP call).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hedman’s method into 3GPP and Jung’s invention. One of ordinary skill in the art would have been motivated “to obtain an increased degree of reliability for voice sessions in LTE systems” (para. 9).  

Regarding claims 11-13, they are substantially the same as claims 1-3, except claims 11-13 are in method claims where the actions are occurred in a base station 

Regarding claim 14, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP further discloses 
wherein the indication of the second capability of the UE indicates UE capability for one or more of:  
frequency division duplexing (FDD) for voice calls via the second RAN (3GPP’s and pp. 60, subsection 4.3.14.1), time division duplexing (TDD) for voice calls via the second RAN, single radio voice call continuity (SRVCC) to hand over from an EUTRA RAN using FDD to a UTRA RAN using FDD, SRVCC from the EUTRA RAN using TDD to the UTRA RAN using FDD, SRVCC from the EUTRA RAN using FDD to the UTRA RAN using TDD, SRVCC from the EUTRA RAN using TDD to the UTRA RAN using TDD, SRVCC from the first RAN using FDD to the UTRA RAN using FDD, SRVCC from the first RAN using TDD to the UTRA RAN using FDD, SRVCC from the first RAN using FDD to the UTRA RAN using TDD, SRVCC from the first RAN using TDD to the UTRA RAN using TDD, SRVCC from the first RAN using FDD to a GERAN RAN, SRVCC from the first RAN using TDD the GERAN RAN, or combinations thereof.


Regarding claim 16, it is substantially the same as claim 7, except claim 16 is in method claim. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 7. 

Regarding claim 20, it is substantially the same as claim 1, except claim 1 is an apparatus claim.  It is well known that UE has a processor, and memory and stored. It is the processor in the UE running with the instructions to perform various functions.  Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 1.

Regarding claim 21, it is substantially the same as claim 7, except claim 21 is an apparatus claim.  Because the same reasoning applies, claim 21 is rejected under the same reasoning as claim 7.

Regarding claims 22-25, they are substantially the same as claims 2-5, except claims 22-25 are apparatus claims.  Because the same reasoning applies, claims 22-25 are rejected under the same reasoning as claims 2-5.

Regarding claims 27-29, they are substantially the same as claims 11-13, except claims 27-29 are in apparatus claims.  It is well known the base station has a processor, and memory and stored.  It is the processor in the base station running with the instructions to perform various functions.  Because the same reasoning applies, claims 27-29 are rejected under the same reasoning as claims 11-13. 

Regarding claim 30, it is substantially the same as claim 24, except claim 24 is an apparatus claim, whereas the actions are occurred in a base station. Because the same reasoning applies, claim 30 is rejected under the same reasoning as claim 24.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Ljung and Hedman as applied to claims 1 and 21 above, and further in view of Dhanapal et al. (USPub: 2018/0145365, hereinafter referred to as Dhanapal). 

Regarding claim 6, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose initiating a second connection establishment with a second base station to establish a second wireless connection using a second RAN.  However, this concept is well known in the art as disclosed by Dhanapal. In the same field of endeavor, Dhanapal discloses 
initiating a second connection establishment with a second access network entity to establish a second wireless connection using a second RAN (para. 54, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dhanapal’s method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have been motivated for “an improvement in power consumption” (para. 4, line 11).  
3GPP, Ljung, Hedman and Dhanapal disclose everything as applied above.  3GPP, Ljung, Hedman and Dhanapal further disclose
transmitting, to the second access network entity, a second system-level parameter that indicates whether the UE has the capability to support packet switched voice calls via the first RAN (Dhanapal’s para. 3, lines 7-10 and 3GPP’s pp. 60, subsection 4.3.14.1).

Regarding claim 26, it is substantially the same as claim 6, except claim 26 is an apparatus claim.  Because the same reasoning applies, claim 26 is rejected under the same reasoning as claim 6.

Claims 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Ljung and Hedman as applied to claims 1 and 11 above, and further in view of Shaw et al. (USPub: 2018/0332441, hereinafter referred to as Shaw). 
Regarding claim 8, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose receiving a handover or redirect command to a second RAN.  However, this concept is well known in the art as disclosed by Shaw. In the same field of endeavor, Shaw discloses 
receiving a handover or redirect command to a second RAN based at least in part on the system-level parameter indicating that the UE lacks the capability to support packet switched voice calls via the first RAN and that the UE does support packet switched voice calls via the second RAN (para. 47, lines 12-14 and para. 50, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Shaw’s method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have been motivated of that “multi-slicing on demand can be provided for in-session upgrades, e.g., while engaging a particular service” (para. 12, lines 3-5).

Regarding claim 9, 3GPP, Ljung, Hedman and Shaw disclose everything as applied above. 3GPP, Ljung, Hedman and Shaw further disclose 
wherein the first RAN is a fifth generation (5G) or new radio (NR) RAN, and the second RAN is a fourth generation (4G), a third generation (3G), or  a second generation (2G) RAN (Shaw’s para. 47, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Shaw’s method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would 

Regarding claim 15, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose initiating a handover of the UE to a second base station of the second RAN based at least in part on the indication of the second capability of the UE. However, this concept is well known in the art as disclosed by Shaw. In the same field of endeavor, Shaw discloses 
initiating a handover of the UE to a access network entity of the second RAN based at least in part on the indication of the second capability of the UE (para. 47, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Shaw’s method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have been motivated of that “multi-slicing on demand can be provided for in-session upgrades, e.g., while engaging a particular service” (para. 12, lines 3-5).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Ljung and Hedman as applied to claims 1 and 11 above, and further in view of Gunther et al. (USPub: 2012/0284739, hereinafter referred to as Gunther). 

Regarding claim 10, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose transmitting a plurality of system parameters for capabilities of vertical features that involve two or more protocol layers. However, this concept is well known in the art as disclosed by Gunther. In the same field of endeavor, Gunther discloses 
transmitting a plurality of system parameters for capabilities of vertical features that involve two or more protocol layers (para. 22, lines 1-4 and 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gunther’ method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have been motivated “for a device and/or system that increases and/or maximizes efficiency and resources for one or more devices in the network” (para. 4, lines 6-8).

Regarding claim 18, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose transmitting a plurality of system parameters for capabilities of vertical features that involve two or more protocol layers. However, this concept is well known in the art as disclosed by Gunther. In the same field of endeavor, Gunther discloses 
receiving a plurality of system parameters for capabilities of the UE for vertical features that involve two or more protocol layers (para. 22, lines 1-4 and 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gunther’ method .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Ljung and Hedman as applied to claim 11 above, and further in view of Liu (USPub: 2019/0313234, hereinafter referred to as Liu). 

Regarding claim 17, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose wherein the system-level parameter indicates that the UE lacks the capability to support packet switched voice calls via the first RAN. However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses 
wherein the system-level parameter indicates that the UE lacks the capability to support packet switched voice calls via the first RAN, and wherein the method further comprises:
receiving a request to initiate a voice call; and 
handing over the UE to a access network entity of a second RAN to establish the voice call (para. 24, lines 3-5, 10-11, and para. 146).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liu’ method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Ljung and Hedman as applied to claim 11 above, and further in view of Kim (USPub: 2016/0219475, hereinafter referred to as Kim). 

Regarding claim 19, 3GPP, Ljung and Hedman disclose everything as applied above. 3GPP, Ljung and Hedman do not explicitly disclose receiving a list of other base stations that are restricted from establishing 3 packet switched voice calls. However, this concept is well known in the art as disclosed by Kim. In the same field of endeavor, Kim discloses 
receiving a list of other access network entities that are restricted from establishing packet switched voice calls (para. 626, lines 1-7); and 
initiating a handover of the UE to a second access network entity for a voice call based at least in part on the list of other access network entities that are restricted from establishing packet switched voice calls (para. 626, lines 1-7, and para. 602).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’ method into 3GPP, Ljung and Hedman’s invention. One of ordinary skill in the art would have been motivated “for supporting multiple connectivity in a mobile col1llllunication system” (para. 9, lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465